Case 3:14-cr-00175-WHA Document 956-42 Filed 12/31/18 Page 1 of 6




          EXHIBIT PP
   Case 3:14-cr-00175-WHA Document 956-42 Filed 12/31/18 Page 2 of 6




SUPPLEMENT TO NUNS INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On June 8, 2018, CAL FIRE publicly released its Investigation Report for the Nuns
Incident, which is available on CAL FIRE’s website at the following link:
http://calfire.ca.gov/fire_protection/downloads/FireReports/Nuns%20LE%2080_Redacte
d.pdf.

In addition, PG&E has become aware of the following additional background
information:

Nuns 2. With respect to the Nuns 2 incident location, PG&E became aware after filing
its 20-Day Electric Incident Report with the CPUC on November 30, 2017, that there
were two, not one, Douglas Fir trees that came down at the Nuns 2 incident location.

Supplemental Evidence Collection Information:

PG&E indicated in the Nuns Factual Summary that CAL FIRE collected from the Nuns 1
incident location an insulator, an Alder tree limb, aluminum secondary conductors and
wood pints. However, CAL FIRE does not list an insulator in its evidence log for the
Nuns 1 incident location.

Supplemental Timeline Information:

The Nuns Factual Summary contained a timeline of PG&E’s actions at or impacting the
incident locations in the period immediately preceding CAL FIRE’s designated start time
until service to the incident locations was restored. The following additional information
is relevant to the Nuns Fire timeline.

   ·   October 8, 2017, 10:34 PM: REDCOM Dispatch received its first 911 call
       regarding the Nuns fire from an individual located at Beltane Ranch (11775
       Sonoma Hwy).
   ·   October 8, 2017, 10:45 PM: REDCOM Dispatch received a 911 call regarding
       the Nuns fire from an individual located at 1210 Nuns Canyon Road (i.e., the
       Nuns 1 incident location).
   ·   October 8, 2017, 11:11 PM: the CAL FIRE Saint Helena Emergency Command
       Center (“ECC”) dispatched a wildland fire at 2 Nuns Canyon Road.
   ·   October 9, 5:25 PM: CAL FIRE secured the Nuns 1 incident location by
       providing and maintaining security through the duration of CAL FIRE’s
       investigation.
   ·   October 13, 2017, 2:25 PM: Sonoma County Public Works arrived at the Nuns
       location to perform road clean-up work on Nuns Canyon Road north of the Nuns
       1 incident location.
     Case 3:14-cr-00175-WHA Document 956-42 Filed 12/31/18 Page 3 of 6



     ·      October 15, 2017, 4:43 – 5:19 PM: CAL FIRE removed portions of the downed
            Red Alder tree top from the Nuns 1 incident location and transported this
            evidence to the CAL FIRE Middletown evidence storage.
     ·      October 16, 2017, 2:57 – 7:40 PM: PG&E arrived at the Nuns 1 incident location
            and assisted CAL FIRE with removing conductors and power pole hardware.
            CAL FIRE transported this evidence to the CAL FIRE Santa Rosa evidence
            storage.
     ·      October 18, 2017, 6:00 PM: A PG&E troubleman found two of two fuses opened
            at Fuse 15877 at the Nuns 2 incident location.

  Supplemental Information Regarding Prior Inspections:

  Between October 2012 and October 2017, there were 13 vegetation inspections at the
  incident locations. PG&E’s understanding based upon its records is that the subject trees
  were not identified for work during any of the vegetation inspections. Between October
  2012 and October 2017, there were two overhead inspections and six overhead patrols at
  the incident locations. PG&E’s understanding based upon its records is that none of the
  subject poles were identified for work during any of those inspections. Between October
  2012 and October 2017, there were two intrusive pole inspections at the incident
  locations. PG&E’s understanding based upon its records is all poles at the incident
  location passed testing. Below is a summary of the patrols and inspections.



Date                  Event                                    Findings
10/5/2012             PG&E performed an overhead               PG&E’s understanding based upon
                      inspection at Nuns 1.                    its records is that no issues with
                                                               PG&E equipment at the incident
                                                               location were identified.
10/8/2012             PG&E performed an overhead               PG&E’s understanding based upon
                      inspection at Nuns 2                     its records is that no issues with
                                                               PG&E equipment at the incident
                                                               location were identified.
12/17/2012            Western ECI (“WECI”) performed a         PG&E’s understanding based upon
                      routine patrol at Nuns 1.                its records is that the subject trees
                                                               were not identified for work.
12/18/2012            WECI performed a routine patrol at       PG&E’s understanding based upon
                      Nuns 2.                                  its records is that the subject trees
                                                               were not identified for work.
9/5/2013 –            WECI performed a Public Safety &         PG&E’s understanding based upon
9/24/2013             Reliability (“PS&R”) patrol at the       its records is that the subject trees
                      Nuns 1 location.                         were not identified for work.
2/5/2014              WECI performed routine patrols at        PG&E’s understanding based upon
                      Nuns 1.                                  its records is that the subject trees
                                                               were not identified for work.

                                               2
     Case 3:14-cr-00175-WHA Document 956-42 Filed 12/31/18 Page 4 of 6



Date             Event                                  Findings
2/5/2014         WECI performed routine patrols at      PG&E’s understanding based upon
                 Nuns 2.                                its records is that the subject trees
                                                        were not identified for work.
8/6/2014         PG&E performed an overhead patrol at   PG&E’s understanding based upon
                 Nuns 1 and Nuns 2.                     its records is that no issues with
                                                        PG&E equipment at the incident
                                                        location were identified.
3/19/2015        WECI performed a routine patrol at     PG&E’s understanding based upon
                 Nuns 1.                                its records is that the subject trees
                                                        were not identified for work.
3/25/2015        WECI performed a routine patrol at     PG&E’s understanding based upon
                 Nuns 2.                                its records is that the subject trees
                                                        were not identified for work.
5/5/2016         WECI performed a routine patrol at     PG&E’s understanding based upon
                 Nuns 1.                                its records is that the subject trees
                                                        were not identified for work.
5/6/2016         WECI performed a routine patrol at     PG&E’s understanding based upon
                 Nuns 2.                                its records is that the subject trees
                                                        were not identified for work.
8/31/2016        PG&E performed an overhead patrol at   PG&E’s understanding based upon
                 Nuns 1 and Nuns 2.                     its records is that no issues with
                                                        PG&E equipment at the incident
                                                        location were identified.
11/30/2016       Catastrophic Event Memorandum          PG&E’s understanding based upon
                 Account (“CEMA”) patrol at Nuns 1      its records is that the subject trees
                 and Nuns 2.                            were not identified for work.
4/3/2017         PG&E performed intrusive pole          PG&E’s understanding based upon
                 inspections for the subject poles at   its records is that all poles at the
                 Nuns 1 and Nuns 2.                     incident location passed testing.
6/30/2017        WECI performed a routine patrol at     PG&E’s understanding based upon
                 Nuns 1.                                its records is that the subject trees
                                                        were not identified for work.
7/1/2017         WECI performed a routine patrol at     PG&E’s understanding based upon
                 Nuns 2.                                its records is that the subject trees
                                                        were not identified for work.
7/13/2017        CEMA patrol at Nuns 1 and Nuns 2.      PG&E’s understanding based upon
                                                        its records is that the subject trees
                                                        were not identified for work.




                                         3
     Case 3:14-cr-00175-WHA Document 956-42 Filed 12/31/18 Page 5 of 6



Date             Event                              Findings
9/22/2017        PG&E performed an overhead         One of the subject poles at Nuns 1
                 inspection at Nuns 1 and Nuns 2.   was identified for work to address a
                                                    broken tree branch putting strain on
                                                    the secondary wire; the work was
                                                    not overdue at the time of the fires.

                                                    PG&E’s understanding based upon
                                                    its records is that no issues with
                                                    PG&E equipment at the Nuns 2
                                                    incident location were identified.




                                         4
   Case 3:14-cr-00175-WHA Document 956-42 Filed 12/31/18 Page 6 of 6



Source List:

 Source                Brief Description
 CAL FIRE Report       CAL FIRE Investigation Report, Nuns Fire,
                       http://calfire.ca.gov/fire_protection/downloads/FireReports/Nuns%20
                       LE%2080_Redacted.pdf
 PGE-CPUC_00010967     2013 List of Public Safety & Reliability Projects
 PGE-CPUC_00011986     2016 All CEMA Projects
 PGE-CPUC_00011388     2017 All CEMA Projects
 PGE-CPUC_00008687     Electric Corrective Tag No.113271607
 PGE-CPUC_00008648;    Electric Maintenance Patrol/Inspection Daily Logs
 PGE-CPUC_00008670;
 PGE-CPUC_00008677;
 PGE-CPUC_00008702;
 PGE-CPUC_00008713;
 PGE-CPUC_00008719;
 PGE-CPUC_00008725;
 PGE-CPUC_00008736
 PGE-CPUC_00006285 -   Pole Inspection Records
 PGE-CPUC_00006294;
 PGE-CPUC_00006295 -
 PGE-CPUC_00006309
 PGE-NBF-TP-           REDCOM Dispatch Call/Records
 0000003946; PGE-
 NBF-TP-0000003649
 PGE-CPUC_00012628;    Vegetation Management CEMA Maps
 PGE-CPUC_00012629
 PGE-CPUC_00010070;    Vegetation Management Inspection Records
 PGE-CPUC_00010073;
 PGE-CPUC_00010077
 PGE-CPUC_00010300;    Vegetation Management Work Request Records
 PGE-CPUC_00010305;
 PGE-CPUC_00010306
 Response to Nuns      Response to CPUC’s October 2017 Wildfire Data Request from
 Question 2            10/19/2018, submitted on 11/30/2018
 Response to Nuns      Response to CPUC’s October 2017 Wildfire Data Request from
 Question 2            7/9/2018, submitted on 8/24/2018




                                      5
